DETAILED ACTION

1.	Claims 29-43, and 45-50 are presented for examination.

Specification

2.	Examiner requests Applicants to update status of related application as mentioned in specification.

Claim Objections

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim is claim 44, so claims 45-50 been renumbered as claims 44-49.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,489,661 [ hereinafter as ‘661 patent ], claims 1-24 of U.S. Patent No. 9,443,227 [ hereinafter as ‘227 patent ], claims 1-22 of U.S. Patent No 10,581,768 [ hereinafter as ‘768 patent ], and claims 1-20 of U.S. Patent No 11,316,809 [ hereinafter as ‘809] in view of Karul [ US Patent Application No 2010/0037050 ]. The ‘661, ‘227, ‘768, ‘809 patents disclose all the limitations of claim 1 except a message at least partially encrypted with a first encryption, and transmitting the message without the first encryption, however, Karul discloses the limitation [ i.e. messages are encrypted according to credentials associated with a user and the server decrypts the message ] [ Abstract; and paragraphs 0006, and 0020 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of ‘661, ‘227, ‘768, ‘809 and Karul because the teaching of Karul would enable to secure delivery and receipt of encrypted data utilizing a trusted server for user credentials [ Karul, paragraph 0001 ].

5.	Claims 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,425,061. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin Nguyen whose telephone number is (571) 272-3971.  The examiner can normally be reached on M-F, flex schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DUSTIN NGUYEN/
Primary Examiner, Art Unit 2446